Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to communication filed on 6/22/2021.
Claims 1-24 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No 11,074,593. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims differ from the ‘593 patent in that the instant claims recite receiving the second advertising message from the second advertising provider and the ‘593 patent recites that the second advertisement message is received from a client at the retail establishment it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention for the advertising provider to have been a client at the retail establishment in order to better customize the ads based on the establishment.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No 10,290,006. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims differ from the ‘006 patent in that the instant claims do not recite combining a third message including content to be displayed at the retail establishment.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to include a further third message including content to be displayed at the retail establishment in order to better customize the ads by adding 3rd message content at the retail establishment.
Allowable Subject Matter
Claims 1-24 are allowable prior the prior art of record.
	The invention pertains to Fig. 2, in which a retailer uses a remote client for sending a message 223 to data center 200, and the message 223 may include content to be displayed on display 217. The data center 200 may combine an advertising message 263 with the message 223 to produce an aggregated message 207, and then send the aggregated message 207 to a display server 210, which causes the aggregated message 207 to be integrated with a video feed. 

	The prior art of record:
	Roberts et al.(2008/0155588) teaches  Roberts teaches that content producers and advertisers may upload content to a content host subsystem over at least one network, and the stored content may be distributed to consumers and be provided in response to consumer requests. See para. [0014]. In particular, Roberts teaches advertising content may be combined with media content (see para. [0024]), and media contents from different content producers may be stitched together (see para. [0070]).
	Yarmolich (2009/0168901) teaches “each video display unit will have its own apparatus for combining video/audio signals with data signals, or that a single apparatus will control the video display units for a particular locality (i.e. for a restaurant, bar, or airport, etc.).” See para. [0025]. Thus, Yarmolich’s apparatus is either associated with each single display unit at a particular locality or associated with multiple display units at a particular locality.

	JP 2004/030469 teaches providing an information terminal device by which a user can directly select desired contents from contents information without being conscious of the diversification of an infrastructure and media, and which attains the remarkable improvement in handleability. SOLUTION; This information terminal device 10 provided with a reproducing means 16 for reproducing contents is equipped with: a contents DB preparing means for preparing a contents DB 19a including contents relevant information related to the contents and storage place information about the contents storage; an image generation means for an image from which the user can directly select his/her desired contents from the contents relevant information on the basis of data of the contents DB 19a prepared by the contents DB preparing means; and a display processing means for displaying the image generated by the image generating means on a displaying means.
	
	IBM Technical Disclosure Bulletin “Safe Mechanism for Installing Operating System Updates with Applications” teaches a safe mechanism for updating operating system modules and components of prerequisite applications when an application program is installed on a computer system. Updates to the operating system or other prerequisite components can be performed on a module by module basis to avoid the requirement to install a complete cumulative service package. The system updates can be integrated with logs and backups maintained by standard service tools. When an application that updated the operating system or another prerequisite component is removed, the updates it performed can be safely removed with it, leaving the system in a stable state. Dependencies that multiple applications have on upgrades to the same system modules, possibly to different-service levels, are respected.

	The references alone or in combination fail to teach the following limitations of independent claims 1, 11 and 21:
	receiving at a data center a first advertisement message from a first advertising provider through a packet data network, the first advertisement message being alcohol-related and being displayable at a display device in retail establishments;
	receiving at the data center a second advertisement message from a second advertising provider through the packet data network, the second advertisement message being unrelated to alcohol and being displayable at one or more display devices in retail establishments for a second fee;

	combining the second advertisement message with the first advertisement message to produce an aggregated message;
	sending the aggregated message from the data center to a display processor via the packet data network; and
	causing the aggregated message to be integrated in a display window with a streaming video signal, using the display processor, such that the aggregated message appears on a portion of the display device in the retail establishment, while the video signal is playing and the retail establishment is selling alcoholic beverages and while complying with legal regulations relating to alcoholic beverages.
	

	
					Point of contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715.  The examiner can normally be reached on Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688